UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1045


MARY WOOLFORD GIBBS,

                    Plaintiff - Appellant,

             v.

DORCHESTER COUNTY BOARD OF EDUCATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Mark Coulson, Magistrate Judge. (1:16-cv-00395-JMC)


Submitted: September 28, 2017                                     Decided: October 2, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robin R. Cockey, Ashley A. Bosché, COCKEY, BRENNAN & MALONEY, PC,
Salisbury, Maryland, for Appellant. Lisa Y. Settles, Adam E. Konstas, PESSIN KATZ
LAW, P.A., Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mary Woolford Gibbs appeals the magistrate judge’s * order granting summary

judgment on her claim alleging that the Dorchester County Board of Education

undercompensated her because of her race, in violation of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2012). We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate

judge. See Gibbs v. Dorchester Cty. Bd. of Educ., No. 1:16-cv-00395-JMC (D. Md. Jan.

6, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                            AFFIRMED




      *
        The parties consented to the jurisdiction of the magistrate judge pursuant to 28
U.S.C. § 636 (2012).


                                           2